DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
 	A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 15, 2022 has been entered.
Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1-6, 11, 16-18, 26, 33-34, and 176 are allowable. Claims 35 and 36, previously withdrawn from consideration as a result of a restriction requirement, meet all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on May 29, 2020, is hereby withdrawn and claims 35 and 36 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Scolnick on April 22, 2022.

The following amendments were discussed and agreed to by Applicant:
1) See supplemental response filed 4/22/22 for amendments to claims.
2) Claim 33, line 1, delete “31” and insert “1”.
3) Rejoin claims 35 and 36.  

Reasons for Allowance
The claimed invention of a compound of formula I, Ia, Ib, and Ib-1 is novel and non-obvious. The closest prior art is due to Hooman (Molecular Pharmacology, 2013) of record. Hooman teaches CCG-206584:

    PNG
    media_image1.png
    177
    288
    media_image1.png
    Greyscale
.
As amended, CCG-206584 is no longer embraced by the compounds of the instant invention.
Additionally, Applicant’s filing of a Terminal Disclaimer over US Patent 10,246,436 overcomes the outstanding obviousness-type double patenting rejection.
Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1-6, 11, 16-18, 26, 33-36, and 176 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627